Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K. Scott O'Brian on 01/07/2021.
The application has been amended as follows: 
Claim 1:
DELETE: “control electronics, at least one control valve, fluid connections, electrical connections, a first measuring object rigidly coupled to a first valve closure part, and a position measuring system”; Line 2, After “comprising a housing”
ADD:  “disposed in the housing, at least one control valve disposed in the housing, fluid connections and electrical connections secured to the housing, extending through the housing, or both secured to and extending through the housing, a first measuring object disposed in the housing and rigidly coupled to a first valve closure part, and a position measuring system at least partially disposed in the housing and”; Line 2, After “comprising a housing”
	Claim 10:
	DELETE: “control electronics, at least one control valve, fluid connections, electrical connections, a first measuring object rigidly coupled to a first valve closure part, a second measuring object rigidly coupled to a second valve closure part, and a position measuring system”; Line 2, After “comprising a housing”
ADD:  “disposed in the housing, at least one control valve disposed in the housing, fluid connections and electrical connections secured to the housing, extending through the housing, or both secured to and extending through the housing, a first measuring object disposed in the housing and rigidly coupled to a first valve closure part, a second measuring object disposed outside the housing in an additional housing attached to the housing and rigidly coupled to a second valve closure part, and a position measuring system at least partially disposed in the housing and”; Line 2, After “comprising a housing”
Claim 11:
	DELETE: “control electronics, at least one control valve, fluid connections, electrical connections, a first measuring object rigidly coupled to a first valve closure part, a second measuring object rigidly coupled to a second valve closure part, and a position measuring system”; Line 2, After “comprising a housing”
ADD:  “control electronics disposed in the housing, at least one

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “the valve control head comprises a fastening device formed to releasably couple a second position sensor to the valve control head”.  The closest prior arts are Coura et al. (US PGPub US 20040211928 A1), Christianson et al. (USPN 7969146 B2), Heer et al. (USPN 8262060 B2), Hofling et al. (USPN 7093613 B2), Pitt (USPN 5432493) and Pogel et al. (USPN 8622077 B2), Zimmerly (USPN 5469880) and Wenske et al. (USPN 8413679 B2).  
The prior art Coura et al. discloses a control valve, with fluid connections and a position measuring system, but does not disclose a fastening device formed to couple to a second position sensor.  
The prior art Christianson et al. discloses a second sensor, but does not disclose any other details of the invention.  
The prior art Heer et al. discloses a valve having two sensors, but does not disclose any other details of the invention.  
The prior art Hofling et al. discloses a valve having a position sensors having a measuring coil, but does not disclose any other details of the invention.  
The prior art Pitt discloses position sensors having a measuring coil, but does not disclose any other details of the invention.  
The prior art Pogel et al. discloses a valve having a position sensors having a measuring coil, but does not disclose any other details of the invention.  
The prior art Zimmerly discloses a control valve and with fluid connections, but does not disclose “the valve control head comprises a fastening device formed to releasably couple a second position sensor to the valve control head”.  
The prior art Wenske et al. discloses the fastening device, but does not disclose any other details of the invention.  
None of the prior arts teach limitations “the valve control head comprises a fastening device formed to releasably couple a second position sensor to the valve control head” as it relates to the manner in which the valve control head and the second position sensor are connected, which is independent claims 1 and 10-11.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753